Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 1 of 17 PageID: 2672




                    EXHIBIT V
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 2 of 17 PageID: 2673



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


   LAUREN HALL, on behalf of
   herself and others similarly situated,
   Plaintiff,
   v.
   WELCH FOODS, INC., A COOPERATIVE,                    Case. No.: 3:17-cv-05828-MKB-VMS
   and THE PROMOTION IN MOTION
   COMPANIES, INC.,

                         Defendants.




                         EXPERT REPORT OF MICHAEL BUCHANAN



   I. INTRODUCTION

          A. Expert Credentials

   1. I am an applied economist and have significant experience in evaluating economic damages
      and statistical issues in complex litigation matters. I have lectured at Southern Methodist
      University on the topics of law and economics. I have served as an expert witness in economic
      damage matters. Previously, I was a Senior Managing Director in the Economic Consulting
      Practice at FTI Consulting (“FTI”). My responsibilities at FTI included providing economic,
      financial, and damage quantification consulting services to clients. Prior to FTI, I was
      employed at Mary Kay Cosmetics, Inc. My responsibilities included sales forecasting and
      product pricing analysis.

   2. I have been retained in many litigation matters to analyze, review and evaluate economic
      damages using statistical and economic techniques. A copy of my CV, which summarizes my
      experience and qualifications, is attached as Exhibit 1. I am being paid $350 per hour for my
      services. I have no financial interest in the outcome of this litigation.
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 3 of 17 PageID: 2674



   3. In performing my analyses and forming my opinions and conclusions, I have considered data
      and information from various sources, all of which are reasonably relied upon by experts in
      my field. I have also relied upon my professional experience and expertise, gathered over
      many years as a professional economist. Exhibit 2 contains a list of documents I have
      reviewed in rendering this report.

   4. My analyses, opinions, and conclusions are based solely on the work performed by me, and
      those under my supervision, through the date of this report. This report is subject to change or
      modification should additional relevant information become available which bears on the
      analysis, opinions, or conclusions contained herein.

             B. Overview of Assignment

   5. I was retained by Venable LLP on behalf of The Promotion In Motion Companies, Inc.,
      (“PIM”) and Welch Foods Inc., A Cooperative (“Welch’s”) to conduct analyses and to provide
      expert testimony regarding statistical and economic issues in this matter, including in response
      to the opinions contained in the October 24, 2017 Report of Dr. Jean-Pierre H. Dubé (“the
      Dubé Report”), and the testimony Dr. Dubé provided in his January 11, 2018 deposition.

             C. Summary of Findings

   6. Professor Dubé’s opinions in this matter are simply conjectures devoid of any empirical
      analysis and cannot be used to determine the amount of damages the purported class sustained.
      It is my understanding that Plaintiffs do not allege a full refund model. Therefore, Plaintiffs
      have not presented any empirical evidence of any economic damages to any person or class
      beyond pure speculation. Based on my understanding from counsel for defendants, Plaintiffs’
      deadline to offer expert opinions on damages passed on October 25, 2017. Dr. Dubé’s opinion,
      therefore, will not be useful to the fact finder on the issue of damages.
   7. The lack of analysis renders Dr. Dubé’s conclusions completely unreliable and speculative.
      Specifically, his conclusions should be disregarded for at least the following reasons:

        a.     Dr. Dubé’s opinions and conjectures regarding the design and use of a conjoint analysis
               are simply text book generalizations of a statistical concept that were not operationalized
               and therefore offer no empirical evidence specific to this matter. Dr. Dubé doesn’t
               actually do anything, he simply asserts that he could with no empirical basis.


                                                      2
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 4 of 17 PageID: 2675



          b.   Dr. Dubé fails to provide any analyses or empirical support for his assertion that
               conducting a conjoint analysis will result in a class wide statistically appropriate
               economic damages model for allegations that include 17 products and 6 claims.

          c.   Dr. Dubé merely asserts that the use of conjoint analysis is appropriate in this litigation,
               yet ignores numerous issues and details that must be addressed before a conjoint analysis
               can actually be performed and yield meaningful results. Below are a few issues he has
               failed to address:

                1.        What specific products are to be analyzed (Welch’s Fruit Snacks and
                          Competitors)?

                2.        What specific product attributes are to be analyzed?

                3.        The specific levels of each attribute?

                4.        What is the proposed sample size?

          d.   I understand that Dr. Dubé had access to product sales and pricing information for the
               products at issue. However, he fails to use any of this information to analyze or support
               his claim that conjoint analysis could be used to estimate potential alleged economic
               damages on a class wide basis across 17 products with various package sizing and
               pricing.

         I discuss my specific criticisms of the Dubé Report in detail in Section III below.

   II. BACKGROUND

   8. Plaintiff alleges, among other allegations, “Defendants have engaged in a deceptive marketing
         campaign to convince consumers that Welch’s Fruit Snacks contain significant amounts of the
         actual fruits shown in the marketing and on the labeling of the Products, are nutritious and
         healthful to consume, and are more healthful than similar products.”1
   9. Dr. Dubé states that the purpose of the Dubé Report is “provide an expert opinion on whether
         a method exists to determine damages in this case on a classwide basis using common evidence
         for the following misrepresentations and depictions (hereafter “Challenged Claims and


   1
       First Amended Class Action Complaint, paragraph 2.



                                                         3
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 5 of 17 PageID: 2676



       Depictions”).”2 Dr. Dubé enumerates two specific issues on which he was asked to offer his
       opinions, including:3
          i. Defendants’ use of pictures of real fruit on the packaging of the Challenged Products

          ii. Defendants’ claims on the Challenged Products’ label that “Fruit is our 1st
          Ingredient,”2 that the Challenged Products are “Made With REAL Fruit” 3 and are “Now
          With More Real Fruit,” 4 and that the Challenged Products contain “100% Vitamin C”
          and “25% Vitamins A & E.”

   10. Dr. Dubé concludes, “It is my opinion that it is possible to determine classwide damages in
       this case using Conjoint Analysis.” Followed by the following general statements:4
          “i. The existence of a methodology that can measure and quantify the impact of the
          Challenged Claims and Depictions on the packaging of the Challenged Products.

          ii. A description of the methodology and its implementation, given the existence of such
          methodology and suitable data, and the feasibility of measuring (a) the incremental
          consumer willingness-to-pay for the Challenged Products due to the Challenged Claims
          and Depictions; and (b) the price premium charged for the Challenged Products due to
          the Challenged Claims and Depictions.”

   11. I take issue with Dr. Dubé’s opinions in this matter for several reasons, as discussed in detail
       in the following section. Merely stating that conjoint analysis is suitable for measuring a price
       premium or willingness to pay is completely different from the practicality of actually
       providing specifics on performing such an analysis for 17 products that are available in various
       package sizes and prices.

   III. EVALUATION OF THE DUBÉ REPORT

          A. Dr. Dubé Offers No Empirical Support for His Mere Conjecture that a Conjoint
          Analysis is Statistically Appropriate in this Matter

   12. Dr. Dubé has not provided any empirical or economic data to evaluate in this matter, despite
       having access to documents produced in this litigation that include volume and pricing data of
       the products at issue.
                  “I have not done any calculations…”5

   2
     Dubé Report, paragraph 2
   3
     Dubé Report, paragraph 2
   4
     Dubé Report, paragraph 3.
   5
     Deposition of Dr. Dubé, page 57, line 18.


                                                    4
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 6 of 17 PageID: 2677




   13. Dr. Dubé states he is “the director of the Booth School's Kilts Center for Marketing which,
       amongst other functions, serves as the official distributor of Nielsen's Consumer Packaged
       Goods (hereafter CPG) databases for academic usage worldwide. These databases include
       household purchases and store-level sales and marketing data for packaged snack foods like
       the Challenged Products.”6 Despite all these resources, Dr. Dubé has not put forth one scintilla
       of empirical evidence in his report that would assist in the calculation of economic damages or
       even provide the details of a survey that would indicate that a conjoint analysis is feasible in
       this matter. Simply put, Dr. Dubé has merely asserted that it is possible to perform a conjoint
       analysis for 17 products across 6 claims without offering any relevant data and he does not
       discuss what is realistically possible in this matter.
   14. Dr. Dubé’s report is 19 pages long with 34 paragraphs, yet only one paragraph contains
       information on potential variables regarding the actual implementation of a survey for a
       conjoint analysis and that paragraph starts with “I would likely”.

                   “For the purposes of this case, I would likely include the following product
                   features to study consumers’ preferences for fruit snacks: Brand name, purchase
                   price, labeling information regarding fruit content and vitamin content, and visual
                   depictions of fruit. Fruit snacks can have different levels of these features. The
                   levels of these features would be varied in the survey to create product
                   configurations (or profiles) of fruit snacks. Three different product profiles would
                   be presented at a time to survey respondents in the form of a choice task to
                   determine which of the product profiles they would choose. In each choice task,
                   respondents would also be asked whether or not they would purchase the fruit
                   snack product they chose at the price indicated.”7

   15. This paragraph does not contain a model or any empirical data to evaluate nor is there any
       survey framework presented to evaluate the potential design of an actual survey for a conjoint
       analysis in this matter. The paragraph starts with the term “likely,” so it appears Dr. Dubé is
       not even clear that his conjectures will be the foundational framework for his conjoint analysis.
       Dr. Dubé confirms as much in his report and deposition:

                   “At this time, the exact set of included features has not yet been finalized.”8


   6
     Dubé Report, paragraph 6.
   7
     Dubé Report, paragraph 21. Emphasis added.
   8
     Dubé Report, footnote 14.


                                                      5
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 7 of 17 PageID: 2678




   16. In order to reliably state that a conjoint analysis can provide a measure of classwide damages
       with any reasonable level of statistical certainty, one should at least state the design of the
       conjoint analysis with specificity regarding which attributes and levels or even products that
       are to be analyzed.

          B. Dr. Dubé Offers No Explanation on How a Conjoint Analysis Can Estimate
          Economic Damages for 17 Product SKUS in this Matter

   17. Dr. Dubé claims his conjoint analysis will ultimately be able to calculate classwide damages
       for 6 different claims across 17 different Welch’s Fruit Snack products.9 Dr. Dubé fails to note
       if the six claims are independent or correlated. Correlated claims could compound the
       complexity of how he would conduct a survey or measure the claims.
   18. Of course, we don’t know if the claims are correlated because Dr. Dubé has not performed any
       analysis or even provided a framework regarding how a conjoint analysis will estimate
       classwide economic damages.       Simply put, his report is merely conjecture that a conjoint
       analysis will result in his ability to calculate damages for such a diverse offering of products.

   IV. The Dubé Report Provides a Theory, Not a Calculation

   19. Dr. Dubé’s testimony confirms that he has simply provided a theory and not performed any
       empirical analyses that one would expect when concluding classwide damages could be
       calculated using a conjoint analysis for 17 products.
                  “…So my task, of course, in this case is to propose a method to evaluate class-
                  wide economic damages.”10

                  “I proposed a method, a theory, a model,…”11


   20. Dr. Dubé believes he can design a study, but he has not, which will “teach us about the six
       challenged representations.”12 He states this without knowing all the relevant attributes of the


   9
      Deposition of Dr. Dubé, page 53, lines 3-5. “Q So six challenged statements across 17
   products? A Sounds right.” 
   10
      Deposition of Dr. Dubé, page 40 lines 2-4.
   11
      Deposition of Dr. Dubé, page 73, line 22.
   12
      Deposition of Dr. Dubé, page 54, lines 14-15.


                                                     6
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 8 of 17 PageID: 2679



        products that he would potentially need to include in a survey. One of the first steps in
        conducting a survey is to conduct a pilot survey to determine what attributes are relevant and
        to determine if the questions are clear to respondents. In this matter, Dr. Dubé has not taken
        this step.

                     “I believe I can design a study that will teach us about the six challenged
                     representations, yes.”13

                     “In this case I have not yet conducted a survey.”14

                     “Q Well, I want to know what your opinion is. With 6 challenged representations
                     across 17 products, what scope of survey would you need to test all of those
                     variations?
                     A So the complete answer to your question is typically we don't just run a study.
                     You design your survey and you run a pilot study with a convenient sample, a
                     small sample. And then depending on precisions in that sample, I would then
                     pick the appropriate sample size.”15


   21. Dr. Dubé states he has presented a falsifiable theory and then, remarkably, he reached a
        conclusion before testing the theory or conducting a survey for 6 claims across 17 products.

                     “just to put this in the right perspective, you can think of paragraph 2 as my
                     testable hypotheses and I've proposed a method that is falsifiable. In other
                     words, I could find empirically -- there's a possibility I could find there's no
                     effect.”16

   22. Consider the prerequisite to publish an article in a peer reviewed journal that Dr. Dubé testified
        about in his deposition:
                     “going through the article and making sure that the -- that facts are correct,
                     especially in methodological papers that the methods are executed correctly, that
                     the models are developed and solved correctly.”17

   23. Dr. Dubé has not developed any useful facts or information in his report to actually quantify
        or model potential economic damages or even put together a cogent plan of features to include


   13
      Deposition of Dr. Dubé, page 54, lines 14-16. Emphasis added.
   14
      Deposition of Dr. Dubé, page 42, lines 11-12. Emphasis added.
   15
      Deposition of Dr. Dubé, page 53, lines 16-21. Emphasis added.
   16
      Deposition of Dr. Dubé, page 82, lines 16-2 and page 83, lines 1-6. Emphasis added.
   17
      Deposition of Dr. Dubé, page 18, lines 13-17.


                                                      7
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 9 of 17 PageID: 2680



        in a survey for this matter. The act of proposing a method is not same as providing specific
        facts or a rigorous analysis required in calculating classwide economic damages. Dr. Dubé
        should know this from his experience of publishing articles in a peer-reviewed journal. In fact,
        Dr. Dubé has never actually calculated class wide damages based on the model he proposes.
        Thus it is premature to assume that one could with no empirical basis.

                   “Q In any of those cases, have you actually calculated the damages that you
                   allege were attributable to the class?
                   A I did not”18

                   “…I have never actually calculated damages…”19

   24. Dr. Dubé has proposed a theory without analyzing and reviewing information that has been
        produced or is generally available in the public domain.

                   “Q Have you reviewed sales data for the defendants with respect to the products
                   at issue in this case for the class period?
                   A I have not reviewed actual sales data.”20

                   Question: “Did you do any independent investigation as to what other potential
                   competitors might be that should have been included?

                   “I've not done that at this time because I was not yet required to design the
                   survey and implement it as of yet. But when we get to the point of running the
                   study, I would then collect more data to validate the relevance, if you will, like
                   who are the big competitors and or not, and then in that list that you mentioned
                   which of those products sell with sufficient -- with sufficient frequency as to be
                   warranted as relevant to the case.”21

   25. Rather than consider specific facts relevant to the statistical appropriateness, design, and
        implementation of a survey in this matter, Dr. Dubé merely assumed that he could reasonably
        and reliably conduct a survey. Such an assumption with no empirical support is completely
        speculative, rendering it unreliable.




   18
      Deposition of Dr. Dubé, page 32, lines 15-18.
   19
      Deposition of Dr. Dubé, page 32, line 25.
   20
      Deposition of Dr. Dubé, page 55, lines 3-6. Emphasis added.
   21
      Deposition of Dr. Dubé, page 63 lines 18-25 and page 64, lines 1-5. Emphasis added.


                                                     8
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 10 of 17 PageID: 2681



   26. Finally, Dr. Dubé’s opinion in this matter is predicated on the implicit assumption that the
      members of the class and those outside the class are similar enough such that a common
      population exists from which to draw a survey sample. Dr. Dubé provides no analysis or
      discussion in support of this assumption.

   V. CONCLUSION

   27. Dr. Dubé fails to provide any details of how his proffered analyses should be conducted in this
      particular case, focusing instead on a general description of how conjoint analysis works
      without any application or consideration of the specific facts of this case. Dr. Dubé provided
      no evidence of economic damages to any consumer. Based on my understanding from
      Defendants’ counsel, Dr. Dubé’s deadline to attempt to calculate class wide damages has
      passed. Thus, Dr. Dubé has not, and cannot, set forth an opinion on any amount of damage in
      this matter.

   28. For all of the reasons enumerated above, it is my opinion that the Dubé Report suffers from
      speculative assumptions and a general lack of analysis specific to the current matter. Because
      of the speculative conclusions provided by Dr. Dubé, his opinions regarding the statistical
      appropriateness and usefulness of a conjoint analysis and survey of potential class members
      and non-class members in this matter is speculative and unreliable. They don’t mean anything
      because he hasn’t done anything.

   29. Dr. Dubé has not performed or adequately produced a framework containing any details,
      discussed above, to actually conduct a conjoint analysis. Thus, it is impossible for me (from a
      statistical perspective) to evaluate any real data or empirical results since they do not exist.

   30. I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct, executed in McKinney, TX on February 12, 2018.




                                                         ____________________________________
                                                         Michael Buchanan




                                                    9
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 11 of 17 PageID: 2682




                           EXHIBIT 1
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 12 of 17 PageID: 2683

  Michael J. Buchanan
  Economic Consulting and Statistical Analysis
  mikeb@econagency.com


                                   Michael Buchanan is an applied economist with a wide variety of statistical and
                                   economic experience in litigation matters as well as forecasting issues and general
                                   damages calculations. He has led and testified in cases regarding labor and
                                   employment matters, healthcare, antitrust, class actions, sampling, extrapolation,
                                   and damage estimates. He regularly works in the consolidation and statistical
                                   analysis of large, complex data sets.

                                   Previously, Mr. Buchanan was a Senior Managing Director in FTI Consulting’s
  900 Gray Branch Road             Economic Consulting Services practice and product leader of the Labor and
  McKinney, TX 75071               Employment practice. Prior to joining FTI Consulting, Mr. Buchanan was a Director
                                   with KPMG LLP’s Forensic Services practice. Mr. Buchanan was also with Mary Kay
  Tel: +1 214 577 2825
                                   Inc. for five years as an applied econometrician. His responsibilities included
                                   managing the functions of forecasting, statistical modeling of compensation
                                   analysis, promotional events, pricing analysis, new product launches, business
                                   analysis and data control.
  EDUCATION
  B.S., Economics with Financial   As an economic and statistics expert, Mr. Buchanan assists clients and counsel in
  Applications, Southern           analyzing and summarizing complex data. He has led or testified in matters
  Methodist University             regarding the use of econometric and statistical models for estimating exposure,
  M.A., Applied Economics,         calculated potential damages in labor, healthcare and general litigation matters. He
  Southern Methodist University    has constructed sampling techniques used to develop statistically reliable results for
                                   inclusion in expert testimony. He has assisted healthcare clients and lending
                                   institutions in areas such as addressing allegations of fraudulent or improper billing
  EXPERTISE                        practices and quantifying financial accuracy measures.
  Class Action / Antitrust
  Labor/Employment Economics       Examples of disputes:

  FLSA / Wage and Hour                           Class Action Matters:
  General Litigation                    Labor and Employment (e.g., class certification, misclassification, wage and
  Intellectual Property                  hour, discrimination, and independent contractor issues).
                                        Healthcare: Cases include medical coding issues, sample size, damage
                                         estimation and billing issues.

                                        False Advertising and Product Liability (e.g., “all natural claims” or allegations
                                         a product is not working or as advertised.

                                        Antitrust: Cases involving healthcare, vitamin industry, steel industry, gasoline
                                         industry and convenience stores. Analyzed monopolization claims in market
                                         alleged to have restricted employee movement and stunt developing
                                         technology and competition.
                                        Complex Damage Calculations (e.g., lost profits or wage and hour damage
                                         calculations)

                                        Forecasting (e.g., product sales or company sales)

                                        Intellectual Property (e.g., theft of trade secrets, trademark infringement)



                                                                                                                          1
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 13 of 17 PageID: 2684
  Michael J. Buchanan

                                                             • Administered and applied survey data to determine
  Labor and Employment Class Action                            characteristics of job duties of and thus
  Mr. Buchanan has significant experience in providing         appropriateness of a class.
  expert services related to labor and employment            • Analyzed class action issues of supervisors' claims of
  matters. His experience includes conducting numerous         misclassification using economic analysis and
  exposure models, statistical analysis of liability and       surveys.
  class certification issues, such as allegations of         • Analyzed of delivery drivers’ time, mileage and
  homogeneity and typicality. He has also been involved        expenses.
  in designing and implementing surveys, observation
                                                             Consumer Class Action
  studies, time in motion projects, and other data studies
  to assess class certification, liability issues, and       • Performed economic analysis of cosmetic market.
  damages issues related to class action matters. His          Using existing surveys and empirical data to
  analysis has included sampling techniques and                determine what characteristics are important to
  evaluating the appropriateness of sampling.                  buyers and are those characteristics uniform.
                                                             • Analyzed and rebutted plaintiff expert in False Claims
  Wage and Hour Litigation                                     cases regarding homeopathic products.
  Mr. Buchanan has provided analyses of liability,           • Analyzed proposed consumer class action regarding
  damages, and class certification issues related to wage      "brakes" and “piston slapping” of a major automotive
  and hour claims. Mr. Buchanan utilizes some of the           company.
  latest technology to analyze large datasets and to build   • Analyzed transactions and their characteristics that
  flexible economic models to assist counsel in estimating     may result in exposure. Nationwide analysis of every
  potential exposure under a variety of scenarios for          store including unique characteristics that changed
  mediation, settlement discussions, and/or trial. His         over time. Model of alleged damages based on
  experience also includes implementing and analyzing          multiple scenarios.
  surveys related to exempt status, hours worked, off-the-   •Examined deceptive claims with respect to battery life
  clock time, rest breaks and meal periods, and other          from an economic prospective. Industry analysis of
  wage and hour issues.                                        computer features and pricing. Sampling and other
                                                               economic analysis were also provided.
                                                             •Statistically analyzed the failure rate of water pipes.
  Employment Discrimination Litigation
                                                               FTI also provided a rebuttal analysis to Plaintiff's
  Mr. Buchanan has performed economic and statistical          expert report. Analysis included merging data for all
  analyses related to class action and single plaintiff        actual water pipe installations, scheduled pipe
  claims of employment discrimination. Mr. Buchanan is         replacements and emergency repairs and broken
  adept at combining many data sources to analyze              pipes.
  discrimination claims.
                                                             Consumer Class Action (cont’d)
  Other Labor and Employment Matters
                                                             • Forecasted sales and calculated lost profits for
  • Retained and testified as economic and statistical         company that had issues with pumps that dispensed
    expert for state and federal labor employment              the product. Rebuttal of opposing expert.
    matters. Including;                                      • Forecasted sales for major restaurant chain that lost
  • Analyzed time punch and payroll data to determine          sales due to a massive food recall.
    meal and rest break issues along with potential          • Forecasted sales for plastic manufacturer whose
    damages. Statistical analysis of variation across          inventory software was not implemented properly.
    locations, time and employees.                           •Forecasted NBA player salaries for contract
  • Analyzed and implemented sampling techniques for           negotiations.
    large data populations.
  • Directed confidential pay equity studies for Fortune
    500 Companies.




                                                                                                                        2
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 14 of 17 PageID: 2685
  Michael J. Buchanan


                                                               • Performed analysis and quantification of destroyed
  Sampling
                                                                 product due to bio-engineered corn.
  • Opine on the appropriate sample size.                      • Statistical and econometric analysis on computer
  • Draw statistical samples in maters.                          product data and consumer demographics.
  • Using sampling to create econometric and statistical       • Performed analysis of sales, costs and promotions to
    models for estimating exposure and potential                 determine lost profits due to product recall.
    damages.
                                                               • Performed statistical analysis of sales for overall and
  Title IV / For-Profit School Litigation                        individual restaurants.
                                                               • Analysis of supply chain system and lost sales.
  • Statistical analysis of financial & enrollment             • Performed an analysis on lost sales, profits and units
    counselors’ compensation programs.                           due to alleged faulty part.
  • Regression analysis with variables that might affect       • Analysis of lost profits for large beef recall in the fast
    compensation.                                                food industry.
  • Statistical analysis of pay changes.                       • Analysis of sales infringement using sales and
  • Analysis of cohort default rates.                            demographic data.
  • Statistical analysis of grade inflation allegations.       • Breach of contract analysis including lost profit
  • Statistical analysis of student attendance reports.          analysis
                                                               • Business interruption analysis.
  Intellectual Property                                        • Analysis of Doctors’ income and procedures.
  • Trade Secret Misappropriation - Analysis of trade          • Analysis of vitamin market in Australia and multilevel
    secret lost profits and cost savings. Provided trial         marketing.
    testimony.
  • Analyzed lost profit claims for biotech industry.          Antitrust
  • Analyzed lost profit claims in patent infringement
    matter for national manufacturer of ceiling fans.          • Mr. Buchanan has analyzed pricing fixing cases
  • Analyzed copyright infringement claims on behalf of          involving vitamin industry, steel industry, gasoline
    the National Football League and the Baltimore               industry and convenience stores.
    Ravens.
  • Analyzed lost profit claims in a trade secret matter for           Price Fixing Analysis.
    a national poultry producer in a theft of trade secrets            Quantification of Market Power.
    matter.                                                            Analysis of Anticompetitive Claims.
  • Performed lost profit analysis in a patent infringement            Analysis of Monopolization Claims.
                                                                       Lost Profit Analysis.
    matter for the photographic equipment industry.
                                                                       Relevant Market Analysis.
  • Analyzed trademark infringement claims for national
                                                                       Predatory Pricing Analysis.
    hair product company.                                              Quantification of Damages in Antitrust
  • Performed statistical analysis in patent infringement               Matters
    matter for national golf club maker.
  • Performed market analysis for international cosmetics
                                                               Other Research
    firm in a patent infringement matter involving alpha-
    hydroxy acids.                                             • Market analysis providing insight to market trends,
                                                                 price elasticity, encroachment issues and product
  General Litigation                                             launches and promotions.
                                                               • Forecasting of sales and promotions for various
  Mr. Buchanan has significant experience in providing
                                                                 industries. Working with local, national and
  expert services in a myriad of general litigation matters.
                                                                 international demographic data coupled with
  Using his experience in consumer product forecasting
                                                                 company data to model expected outcomes.
  and analysis coupled with his statistical and
  econometric background, Mr. Buchanan has analyzed
  lost profits, liability and class certification issues in
  various matters. These matters include:




                                                                                                                              3
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 15 of 17 PageID: 2686
  Michael J. Buchanan


  Publications/Presentations                                   • Montrenes Cases: Included Actions: Lippert v.
                                                                 Montrenes Financial Services, Inc. and Donoso/Littell
                                                                 v. Montrenes Financial Services, Inc. Orange County
  • Guest lecturer at Southern Methodist University in           Superior Court; Case No. JCCP 4414.
    Department of Economics.
  • Building a Forecast Model for international                • Kenny Archila v. KFC U.S. Properties, Inc.
    Subsidiaries, 1997 annual conference of the                  United States District Court Central District of
    International Association of Business Forecasters.           California Western Division; Case No. CV09-0107 R
  • Co-authored a book entitled Pay and Performance in           (FMOx).
    the NBA, (1995).
                                                               • Domonique Hines v. KFC U.S. Properties, Inc.
  • “The Law of Demand and Lost Profits Analysis,” in            United States District Court Southern District of
    Economic Damages in IP Matters, edited by Daniel             California; Case No. 3:09-cv-02422-JM-POR.
    Slottje, New York: John Wiley & Son Publishing,
    (2006), 113-132 with RL Basmann, D.. Slottje and E.        • Brian Behaein, Bersayna Clemente and Raquel Cruz v.
    Maasoumi.                                                    Pizza Hut, Inc. Superior Court for the State of
  • “Econometric Analysis of Copyrights,” Journal of             California for the County of Los Angeles (Central
                                                                 District); Case No. BC384563.
    Econometrics, (August 2007, Volume 139), with D.
    Millimet and D. Slottje.                                   • Walgreen Company Overtime Cases: Cayabyab v.
                                                                 Walgreen Co. and Collins v. Walgreen Co. Los Angeles
  Expert Witness Testimony                                       County Superior Court; Case No.: BC365439. Santa
                                                                 Clara County Superior Court; Case No.: 106CV-
                                                                 071163. Judicial Council Coordination Proceeding No.
  • Tyson Foods, Inc. v. ConAgra, Inc. and ConAgra               4511.
    Poultry, Inc. Court: Chancery Court, Washington
    County, AR; Case No. E-99-1322.                            • SimplexGrinnell LP v. National Automatic Sprinkler
                                                                 Industry Pension Fund. American Arbitration
  • Jeannie Dyess v. Pilgrim’s Pride Corporation                 Association; Case No. 16 621 00134 08.
    Court: U.S. District, Titus County, TX; Case No. 26,216.
                                                               • Anna’s Linen Overtime Cases: Included Actions
  • Dallas Cowboys Football Club, Limited & Sports               Hernandez v. Anna’s Linens Cos. Superior Court of
    Marketing International Inc. v. Univision Television         California – County of Orange; Case Nos. OCSC
    Group, Inc., KUVN-TX Channel 23. Case No. DV-99-             04NCC00660 and DSX GIC 840481.
    00951. Mediation
                                                               • Julie Campanelli et. al. v. The Hershey Company.
  • AARP v. Kramer Lead Marketing Group, et al. United           United States District Court - Northern District of
    States District Court - Middle District of Florida,          California; Case No. 08-CV-01862-BZ.
    Jacksonville Division; Case No. 3:03-CV-1033-J-99
    MCR.                                                       • In Re Taco Bell Wage and Hour Actions. United States
                                                                 District Court – Eastern District of California, Fresno
  • Moll Industries, Inc. v. Schering-Plough Healthcare          division. Master file: CV-F-07-1314 OWW/DLB.
    Products, Inc. CA No. 04-03337.
                                                               • Thomas Stevens v. Fresh & Easy Neighborhood
  • General Motors Corporation “Piston Slap” Product             Market, Inc. Superior Court of California – Los
    liability litigation CA NO. MDL 04-1600.                     Angeles; Case No. BC418826.
  • Fast Trak Construction, Inc. v. Great Western Business     • Yvonne Taylor, et. al. v. Mercy Hospital of Pittsburgh,
    Services, LLC, Regis Reality I, LLC and Regis Property       et. al. United States District Court - Western District of
    Management, Inc. v. Mohr Partners, Inc., and Art Four        Pennsylvania; Case 2:09-cv-00377-CB
    Hickory Corp. CA No 04-02779-G.
                                                               • William Tellous v. Acuity Specialty Products, Inc. and
  • Daniel Rubio v. New Century Mortgage Corporation,            ZEP INC and DOES 1 through 100, inclusive, Case No.:
    et. al. Orange County Superior Court; Case No.               JAMS Reference No. 1240021224
    05CC00063. Mediation




                                                                                                                          4
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 16 of 17 PageID: 2687
  Michael J. Buchanan

  • Isabel Edmiston, as an individual and on behalf of all      • Kim Allen, et. al. v. Hyland’s Inc., Standard
    others similarly situated v. Loma Linda University            Homeopathic Laboratories, Inc., and Standard
    Medical Center – Murrieta; Physicians Hospital of             Homeopathic Company. United States District Court -
    Murrieta, LLC. Los Angeles Superior Court; Case No.
                                                                  Central District of California; Case No. 3:12-cv-1150-
    MCC–1300610.
                                                                  DMG.
  • Enzo Forcellati and Lisa Roemmich, et al. v. Hyland’s
    Inc., Standard Homeopathic Laboratorie, Inc., and           • Bonnie Fish, Christopher Mino, Monica Lee Woosley,
    Standard Homeopathic Company. United States                   Lynda D. Hartman, Evolve Bank & Trust, an Arkansas
    District Court - Central District of California; Case No.     bank and trust company v. GreatBanc Trust Company,
    2:12-CV-01983 GHK.                                            an Illinois corporation; Lee Morgan, Asha Morgan
                                                                  Moran, and Chandra Attiken, Defendants, Morgan
  • Elizabeth Frisari, et al., v. DISH Network L.L.C.
                                                                  Family Foundation, New Party Defendant. United
    American Arbitration Association Arbitration;
                                                                  States District Court - Northern District of Illinois; Case
    AA Case No. 18 160 01431 12.
                                                                  No. 1:09-cv-01668.

  • Wood Resources Recovery, LLC, a Florida Limited
                                                                • PACIFIC LOGISTICS CORP. vs. SING KIT LEONG aka
    Liability Company v. Gainesville Renewable Energy
                                                                  S.K. LEONG, an individual; ICAT LOGISTICS, INC., CASE
    Center, LLC, a Delaware Limited Liability company and
                                                                  NO. VC065478
    Bioresource Management, Inc. Eighth Judicial Circuit
    in and for Alachua county, Florida; Case no. 2015-CA-
    001218




                                                                                                                           5
Case 3:18-cv-10500-AET-LHG Document 100-22 Filed 03/08/19 Page 17 of 17 PageID: 2688



                                           EXHIBIT 2

         Class Action Complaint: ALIZA ATIK and WINNIE LAU, on behalf of themselves and
          all others similarly situated, Plaintiffs, v. WELCH FOODS, INC., A COOPERATIVE, and
          THE PROMOTION IN MOTION COMPANIES, INC.
         First Amended Complaint: LAUREN HALL, on behalf of herself and others similarly
          situated, Plaintiff, WELCH FOODS, INC., A COOPERATIVE and THE PROMOTION
          IN MOTION COMPANIES, INC. Defendants.
         Expert Report of Jean-Pierre H. Dubé – October 24, 2017
         Deposition of Jean-Pierre H. Dubé – January 11, 2018
         Welch’s Fruit Snack Survey Report by E. Deborah Jay, Ph.D. – January 17, 2018
         “Fruit Snacks MaxDiff + TURF Claims Assessment,” prepared for Promotion in Motion,
          Inc. by Weinman Schnee Morais Inc., Bates No. PIM00041676.
